

Exhibit 10.14


Summary of Compensation Structure for
Non-Associate Directors of Abercrombie & Fitch Co. for Fiscal 2016


Non-Associate Directors


Any officer of Abercrombie & Fitch Co. (the “Company”) who is also a member of
the Board of Directors (the “Board”) of the Company receives no additional
compensation for services rendered as a director. Directors of the Company who
are not employees, or as referred to by the Company, “associates”, of the
Company or its subsidiaries (“non‑associate directors”) received for the fiscal
year ended January 29, 2017 (“Fiscal 2016”):


•
an annual cash retainer of $65,000 for Board service (paid quarterly in
arrears);



•
an additional annual cash retainer for each standing committee Chair and member
of $25,000 and $12,500, respectively, other than (i) the Chair and the members
of the Audit and Finance Committee received an additional annual cash retainer
of $40,000 and $25,000, respectively, and (ii) the Chair of the Compensation and
Organization Committee who received an additional annual cash retainer of
$30,000, in each case for serving in the stated capacity. In each case, the
retainers were paid quarterly in arrears; and



•
an annual grant of restricted stock units (“RSUs”), granted on the date of the
annual meeting of stockholders of the Company pursuant to the Abercrombie &
Fitch Co. 2016 Long‑Term Incentive Plan for Directors, and which will vest on
the earlier of (i) the first anniversary of the grant date or (ii) the date of
the next regularly scheduled annual meeting of stockholders of the Company; in
each case, subject to earlier vesting in the event of a non-associate director’s
death or total disability or upon a change of control of the Company.



For Fiscal 2016, non‑associate directors received an annual grant of RSUs on the
date of the 2016 Annual Meeting of Stockholders of the Company (the “2016 Annual
Meeting”), with the market value of the underlying shares of the Company’s Class
A Common Stock, $0.01 par value (the “Common Stock”), on the grant date being
$150,000.


Chairman of the Board


In Arthur C. Martinez’s capacity as Non-Executive Chairman of the Board of
Directors, for Fiscal 2016, he received:


•
an additional annual cash retainer of $200,000 (the “Non-Executive Chairman Cash
Retainer”), paid quarterly in arrears; and



•
an additional annual grant of RSUs, with the market value of the underlying
shares of Common Stock on the grant date being $100,000 (the “Non‑Executive
Chairman RSU Retainer”).





--------------------------------------------------------------------------------





The Non-Executive Chairman RSU Retainer for Fiscal 2016 is subject to the
following provisions:


•
RSUs were granted on the date of the 2016 Annual Meeting pursuant to the
Abercrombie & Fitch Co. 2016 Long‑Term Incentive Plan for Directors; and



•
RSUs will vest on the earlier of (i) the first anniversary of the grant date or
(ii) the date of the next regularly scheduled annual meeting of stockholders of
the Company, subject to earlier vesting in the event of Mr. Martinez’s death or
total disability or upon a change of control of the Company.



In Mr. Martinez’s capacity as Executive Chairman of the Board, for Fiscal 2016,
he received (in addition to the Non‑Executive Chairman Cash Retainer and the
Non-Executive Chairman RSU Retainer):


•
an additional annual cash retainer of $625,000 (the “Executive Chairman Cash
Retainer”), paid quarterly in arrears; and



•
an additional annual grant of RSUs, with the market value of the underlying
shares of Common Stock on the grant date being $1,875,000 (the “Executive
Chairman RSU Retainer”).



The Executive Chairman RSU Retainer for Fiscal 2016 is subject to the following
provisions:


•
RSUs were granted on the date of the 2016 Annual Meeting pursuant to the
Abercrombie & Fitch Co. 2016 Long‑Term Incentive Plan for Directors;



•
RSUs will vest on earliest of: (i) the date on which the Board appoints a Chief
Executive Officer of the Company, unless the Board determines otherwise (as of
the date of the filing of the Company’s Annual Report on Form 10‑K for Fiscal
2016, the Board had not made its determination with respect to this vesting
alternative); (ii) the first anniversary of the grant date; or (iii) the date of
the next regularly scheduled annual meeting of stockholders; in each case,
subject to earlier vesting in the event of Mr. Martinez’s death or total
disability or upon a change of control of the Company;



•
RSUs that vest due to the appointment of a Chief Executive Officer of the
Company will be pro-rated for the portion of the year that has elapsed between
the grant date and the date of appointment of a Chief Executive Officer, unless
the Board determines otherwise (as of the date of the filing of the Company’s
Annual Report on Form 10‑K for Fiscal 2016, the Board had not made its
determination with respect to the related vesting alternative or any pro-rated
vesting associated therewith); and



•
if Mr. Martinez’s service as Executive Chairman of the Board ends for any reason
other than his death or total disability or appointment of a Chief Executive
Officer of the Company, a pro-rata portion of unvested RSUs will vest to reflect
the portion of the year that has elapsed between the grant date and the date on
which his service as Executive Chairman of the Board ends.



-2-

--------------------------------------------------------------------------------





All non-associate directors are reimbursed for their expenses for attending
meetings of the Board and Board committees and receive the discount on purchases
of the Company’s merchandise extended to all Company associates.


-3-